Citation Nr: 1437631	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  14-07 233	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether VA properly terminated the Veteran's award of nonservice-connected pension benefits, effective from November 1, 2005 to November 1, 2012, due to his failure to report income/net worth of his dependent spouse.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran in this case served on active duty from July 1968 to June 1975.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified in support of this claim during a hearing held in May 2013 before a Decision Review Officer at the RO.  The Veteran also requested a hearing before the Board, but later cancelled this request.  


FINDING OF FACT

On August 18, 2014, prior to the promulgation of a decision in this case, the Board received a written request from the Veteran to dismiss his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appeal on the claim of whether VA properly terminated his award of nonservice-connected pension benefits, effective from November 1, 2005 to November 1, 2012, due to his failure to report income/net worth of his dependent spouse, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2012), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Either an appellant or his or her authorized representative may request withdrawal.  38 C.F.R. § 20.204 (2013).

On August 18, 2014, prior to the promulgation of a decision in this case, the Board received a written request from the Veteran to dismiss his appeal.  The criteria for withdrawal of the Veteran's appeal on the claim of whether VA properly terminated his award of nonservice-connected pension benefits, effective from November 1, 2005 to November 1, 2012, due to his failure to report income/net worth of his dependent spouse, are thus met.  With regard to that claim, now withdrawn, there remain no allegations of errors of fact or law for appellate consideration and the Board has no jurisdiction to review it.  


ORDER

The appeal is dismissed.


		
P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


